Moyer, C.J.
The affidavit of disqualification herein was filed by counsel for defendants, David T. Davidson and Craig D. Hedric, seeking the disqualification of Judge Anthony Valen from further proceedings in their cases.
The motion and accompanying affidavits were filed in this court on January 2, 1991, a day before the scheduled trial date of January 3, 1991. The alleged events that gave rise to the claim of prejudice occurred on December 28, 1990, and the chronology of events outlined in the motion and affidavit demonstrates that it could have been filed timely.
R.C. 2701.03 states that an affidavit of disqualification must be filed at least three days before the scheduled trial or hearing. Since the motion to disqualify Judge Valen was not timely filed and since circumstances demonstrate that it could have been filed within the time prescribed by R.C. 2701.03, the trial judge could overrule the affidavit and proceed with the trial. In re Disqualification of Badger (1989), 43 Ohio St.3d 601, 538 N.E.2d 1023.
The unsupported and unsworn allegations contained in the motion do not by themselves support a finding of bias or prejudice. Also, in the absence of extraordinary circumstances not found in the record before me, a judge should not be disqualified after lengthy proceedings have taken place in a case. In re Disqualification of Light (1988), 36 Ohio St.3d 604, 522 N.E.2d 458.
For the foregoing reasons, the affidavit of disqualification is found not well taken and is hereby dismissed.